PER CURIAM.
For the reasons assigned in the opinion of the Court filed this day in the case of DeTreville v. Groover, S. C., 65 S. E. (2d) 232,
(1) The order of the Court refusing to consolidate this case with the case of De Treville v. Groover, and Forest Land Company v. Groover, S. C., 65 S. E. (2d) 243, is reversed.
(2) The order of the Court dated August 3, 1950, is reversed. The Court should not have undertaken to decide the case on the merits. The only proper relief at this stage of the case was an injunction pendente lite.
*337(3) The case is remanded for trial on the merits in accordance with the views expressed in the opinion in the case of DeTreville v. Groover.
Fishburne, StukEs,' Taylor and OxnER, JJ., and Lide, Acting Associate Justice, concur.